                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



Leroy Leftwich, trustee of the statutory         Civ. No. 18-1144 (JNE/BRT)
class of next of kin to Cameron Leftwich,
decedent,

                      Plaintiff,
                                                                   ORDER
v.

County of Dakota et al.,

                      Defendants.


       The Court is in receipt of Plaintiff’s supplemental brief in support of his motion to

amend. (Doc. No. 45, Pl.’s Supp. Br.) Plaintiff states the following: “Defendants failed to

raise any issue of prejudice or futility in their opposition briefs, and therefore this

argument has been waived.” (Id. at 19.) This Court wishes to clarify that it has not ruled

that issues of prejudice or futility are waived. This Court permitted additional briefing to

both sides. Indeed, these new submissions were allowed because Plaintiff sought to raise

arguments at the hearing that were not presented in his original filings. Defendants

explained that they did not address futility or prejudice due to Plaintiff’s deficient

submission. Plaintiff, over Defendants’ objections, was permitted to present a

supplemental brief. Defendant now has the opportunity to respond to Plaintiff’s motion

and is not precluded from making any applicable arguments.
Date: February 6, 2018.


                          s/ Becky R. Thorson
                          BECKY R. THORSON
                          United States Magistrate Judge




                                   2
